The ties were cut to be delivered at Andalusia; some ties were inspected and rejected in the woods, and others were inspected and rejected at Andalusia. The measure of damages, as to ties rejected where cut in the woods, was the difference between the reasonable market value of ties of the kind specified where the same were cut (if they had a market value at such point) and the reasonable market value of the same at Andalusia, less the reasonable cost of hauling them to such point. The measure of damages, for the ties rejected at Andalusia, was the contract price at such point, less the reasonable market value of such ties at that point.
The application for rehearing is overruled.
ANDERSON, C. J., and McCLELLAN and SOMERVILLE, JJ., concur. *Page 479